Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.724 Filed 03/25/21 Page 1 of 13




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 In re Flint Water Cases.               Judith E. Levy
                                        United States District Judge
 ________________________________/

 This Order Relates To:

 Long v. Lockwood, Andrews &
 Newnam, P.C., et al.,
 Case No. 17-12153

 ________________________________/

  OPINION AND ORDER DENYING AS MOOT BUSCH, COOK,
   AND PRYSBY’S JUNE 17, 2020 MOTION TO DISMISS [92];
DENYING AS MOOT LAN AND LAD’S JUNE 16, 2020 MOTIONS
TO DISMISS [89, 90]; DENYING WITHOUT PREJUDICE BUSCH,
  COOK, AND PRYSBY’S JUNE 30, 2020 MOTION TO DISMISS
 [97]; AND GRANTING IN PART AND DENYING IN PART LAN
   AND LAD’S JULY 1, 2020 MOTIONS TO DISMISS [99, 100]

      This is one of the many cases that are collectively referred to as the

Flint Water Cases. Plaintiffs allege that Defendants, a combination of

private and public individuals and entities, set in motion a chain of

events that led to bacteria and lead leaching into the City of Flint’s

drinking water. Plaintiffs in the various Flint Water Cases claim that

Defendants subsequently concealed, ignored, or downplayed the risks

that arose from their conduct, causing them serious harm. These
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.725 Filed 03/25/21 Page 2 of 13




plaintiffs contend that the impact of what has since been called the Flint

Water Crisis is still with them and continues to cause them problems.

      The Plaintiffs in this case are Christina Long and Cherie Link

(“Plaintiffs”). (ECF No. 95, PageID.509.) Defendants are: (1) Lockwood,

Andrews & Newnam, Inc. and Lockwood, Andrews & Newnam, P.C.

(together, “LAN”); (2) Leo A. Daly Company (“LAD”); (3) the City of Flint,

Darnell Earley, Gerald Ambrose, Howard Croft, Michael Glasgow, and

Daugherty Johnson (collectively “City Defendants”); (4) former Governor

Richard D. Snyder,1 Andy Dillon,2 Stephen Busch, Patrick Cook, Michael

Prysby, and Adam Rosenthal (collectively, the “State of Michigan

Defendants”); and (5) Rowe Professional Services Company, f/k/a Rowe




      1  Plaintiffs do not specify whether they sue former Governor Snyder in his
official or individual capacity. To the extent that Plaintiffs’ claims are against
Governor Snyder in his official capacity, the claims are now against Governor
Gretchen Whitmer. See Fed. R. Civ. P. 25(d). But for consistency, the Court will refer
to Governor Snyder.
      2 Neither Defendants Snyder nor Dillon responded to Plaintiffs’ operative
complaint. However, since all of the State of Michigan Defendants are parties to the
proposed settlement, and for the reasons set forth herein, the Court need not address
this matter further at this time.


                                          2
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.726 Filed 03/25/21 Page 3 of 13




Engineering, Inc.3, 4 (ECF No. 95.) In previous Flint Water decisions, the

Court has set forth descriptions of each of these Defendants and adopts

those descriptions as if fully set forth here. See, In re Flint Water Cases,

384 F. Supp. 3d 802, 824–825 (E.D. Mich. 2019).

      In August 2020, the putative class Plaintiffs and individual

Plaintiffs in the Flint Water Cases reached a proposed settlement with

State of Michigan Defendants for $600 million. In October 2020, the same

Plaintiffs and the City Defendants agreed to a $20,000,000 proposed

settlement. The same Plaintiffs and Rowe agreed to a $1.25 million

proposed settlement.5

      Because of the progress toward a partial settlement, the Court

granted a stay of proceedings in the Flint Water Cases involving the


      3 Rowe did not respond to the operative complaint. However, Rowe is a party
to the proposed settlement, and for the reasons set forth herein, the Court need not
address this further at this time.
      4 In addition to the Defendants named above, Bradley Wurfel was also named
in the operative complaint, but Wurfel and Plaintiffs stipulated to his dismissal on
June 29, 2020. (ECF No. 96.) Plaintiffs’ operative complaint also included Veolia
North America, LLC, Veolia North America, Inc., and Veolia Water North America
Operating Services, LLC (together “VNA”) as Defendants. (ECF No. 95, PageID.507.)
Plaintiffs and VNA stipulated to VNA’s dismissal on June 30, 2020. (ECF No. 98.)
      5 Other Defendants to the settlement include McLaren Health Care
Corporation, Regional Medical Center, and McLaren Flint Hospital, which are not
Defendants in this case.


                                         3
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.727 Filed 03/25/21 Page 4 of 13




settling Defendants (Carthan v. Snyder, No. 16-10444, ECF Nos. 1323;

1324; 1353). The Court preliminarily approved the partial settlement on

January 21, 2021. (Id. at ECF No. 1399.) The proposed settlement is still

subject to final approval by the Court.

      Plaintiffs and other qualifying individuals in the Flint Water Cases

have until March 29, 2021 to decide whether to participate in the

settlement. If Plaintiffs decide to participate and if the Court grants final

approval of the settlement, then, in consideration for a monetary award,

Plaintiffs’ claims against the settling Defendants will be dismissed.

      Accordingly, and pursuant to the stay, the Court denies without

prejudice Defendants Busch, Cook, and Prysby’s June 30, 2020 motion to

dismiss.6 (ECF No. 97.) If Plaintiffs in this case proceed with their

litigation against the State of Michigan Defendants, then Busch, Cook,

and Prysby may re-file their motion to dismiss pursuant to the schedule

and requirements set forth in the Master Settlement Agreement (“MSA”).

      There are three motions that were filed before Plaintiff filed her

operative complaint, which still appear as pending on the Court’s docket.




      6Defendant Rosenthal filed a joinder and concurrence in the relief sought by
Busch, Cook, and Prysby. (ECF Nos. 101, 102.)

                                        4
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.728 Filed 03/25/21 Page 5 of 13




They are: (1) LAN’s motion to dismiss filed on June 16, 2020 (ECF No.

89); (2) LAD’s motion to dismiss filed on June 16, 2020 (ECF No. 90); and

Defendants Busch, Cook, and Prysby’s motion to dismiss filed on June

17, 2020 (ECF No. 92). The operative complaint was filed after these

motions were pending, and each of these Defendants filed renewed

motions. (See, ECF Nos. 97, 99, 100.) Accordingly, these three motions

are denied as moot.

      This leaves only LAN and LAD’s motions to dismiss, which were

both filed on July 1, 2020. (ECF Nos. 99, 100.) For the reasons set forth

below, LAN and LAD’s motions are granted in part and denied in part.

        I. Prior Precedent in the Flint Water Cases

      This Court has previously adjudicated other motions to dismiss in

the Flint Water Cases and will rely upon them as appropriate in this

case. See Guertin v. Michigan, No. 16-12412, 2017 WL 2418007 (E.D.

Mich. June 5, 2017); Carthan v. Snyder, 329 F. Supp. 3d 369 (E.D. Mich.

2018); Carthan v. Snyder, 384 F. Supp. 3d 802 (E.D. Mich. 2019); and

Walters v. City of Flint, No. 17-10164, 2019 WL 3530874 (E.D. Mich. Aug.

2, 2019); Marble v. Snyder, 453 F. Supp. 3d 970 (E.D. Mich. 2020), Brown

v. Snyder, No. 18-10726, 2020 WL 1503256 (E.D. Mich. Mar. 27, 2020)


                                      5
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.729 Filed 03/25/21 Page 6 of 13




and Bacon v. Snyder, No. 18-10348, 2020 WL 6218787 (E.D. Mich. Oct.

22, 2020).

      The Flint Water Cases have also produced several Sixth Circuit

opinions. These are binding on this Court and include Carthan v. Earley,

960 F.3d 303 (6th Cir. 2020); Walters v. Flint, No. 17-10164, 2019 WL

3530874 (6th Cir. August 2, 2019); Guertin v. Michigan, 912 F.3d 907

(6th Cir. 2019); Boler v. Earley, 865 F.3d 391 (6th Cir. 2017); and Mays v.

City of Flint, 871 F.3d 437 (6th Cir. 2017).

        II. Procedural History and Background

         A. The Master Complaint

      As the number of Flint Water Cases increased over the years, the

Court entered case management orders to manage the litigation. For

example, on January 23, 2018, it appointed and then directed Co-Liaison

Counsel for the individual Plaintiffs to file a Master Complaint that

would apply to all pending and future non-class action cases. (Carthan,

No. 16-10444, ECF No. 347.) The Master Complaint was filed in Walters.

(Walters, No. 17-10164, ECF No. 185-2.)

      The attorneys in each of the individual cases were then ordered to

file a Short Form Complaint to accompany the Master Complaint,


                                      6
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.730 Filed 03/25/21 Page 7 of 13




adopting only the pertinent allegations from the Master Complaint as

they saw fit. The Short Form Complaints also allowed for an Addendum

if any Plaintiff wished to allege a new cause of action or include

additional Defendants. This would allow the Court to issue opinions

consistent with Walters that would apply to multiple individuals, rather

than to address each case in turn and cause a delay in the administration

of justice.

      Since the Plaintiffs in this case allege not just lead but also

legionella exposure, the Court notes that it reached decisions in Marble

and Brown, which serve as the lead legionella cases. Similar to Walters,

the Court’s opinions as they relate to legionella are consistent with

Marble and Brown.

         B. Background of Plaintiff’s Case Filings

      Plaintiffs brought their original complaint on June 30, 2017. (ECF

No. 1.) They amended their complaint three times. (ECF Nos. 35, 85, 95.)

Because this Opinion and Order adjudicates only LAN and LAD’s

motions, the procedural history set forth here will be limited to these two

Defendants.




                                      7
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.731 Filed 03/25/21 Page 8 of 13




         Plaintiffs’ Short Form Complaint fully adopts the relevant facts

alleged in the Master Complaint from Walters. (ECF No. 95, PageID.505

(citing Walters, No. 17-10164, ECF No. 185-2).) The Master Complaint’s

facts, setting forth the background of the Flint Water Crisis, were

summarized in this Court’s opinion in Walters and will not be reproduced

here. Walters v. City of Flint, No. 17-cv-10164, 2019 WL 3530874, at *4–

*11 (E.D. Mich. Aug. 2, 2019). Like Walters, the Plaintiffs in this case

allege lead poisoning. (ECF No. 95, PageID.509.) And as set forth above,

they also allege injuries from exposure to legionella. (Id.)

         Plaintiffs included a fact-specific portion in their operative Short

Form Complaint, describing their lead and legionella exposure. (Id.) They

state:

         At all times relevant, Plaintiff Christina Long was a resident
         of Burton, Michigan, County of Genesee, State of Michigan.
         Christina Long contracted Legionnaires’ disease on July 17,
         2014, during the time the City of Flint substituted its safe
         water supply with that of the highly corrosive and unsafe
         water from the Flint River. Christina Long consumed water
         provided by the City of Flint with elevated levels of lead and
         Legionella bacteria, which caused her to contract
         Legionnaires’ disease. As a result of acquiring Legionnaires’
         disease, Christina Long became seriously ill, incurred pain
         and suffering, mental anguish, additional medical expenses,
         and loss of life’s pleasures.

                                       8
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.732 Filed 03/25/21 Page 9 of 13




      At all times relevant, Plaintiff Cherie Link was a resident of
      Milford, Michigan, County of Oakland, State of Michigan.
      Cherie Link contracted Legionnaires’ disease on or about July
      2014, during the time the City of Flint substituted its safe
      water supply with that of the highly corrosive and unsafe
      water from the Flint River. Cherie Link consumed water
      provided by the City of Flint with elevated levels of lead and
      Legionella bacteria, which caused her to contract
      Legionnaires’ disease. As a result of acquiring Legionnaires’
      disease, Cherie Link became seriously ill, incurred pain and
      suffering, mental anguish, additional medical expenses, and
      loss of life’s pleasures.

(ECF No. 95, PageID.509.) They also attached to their Short Form

Complaint an exhibit where they set forth additional details, such as

their alleged exposure dates. (ECF No. 95-1, PageID.515.)

      Plaintiffs bring claims against LAN and LAD for professional

negligence and punitive damages. (See, ECF No. 95, PageID.510.)

         C. Legal Standard

      When deciding a motion to dismiss under Federal Rule of Procedure

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

                                      9
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.733 Filed 03/25/21 Page 10 of 13




 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). A plaintiff’s claim is facially plausible “when

 the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. A plausible claim need not contain “detailed factual

 allegations,” but it must contain more than “labels and conclusions” or “a

 formulaic recitation of the elements of a cause of action.” Twombly, 550

 U.S. at 555.

         III. Analysis

          A. Professional Negligence and Punitive Damages

       As set forth above, Plaintiffs allege professional negligence and

 punitive damages against Defendants LAN and LAD. (ECF No. 95,

 PageID.510.) Their Short Form Complaint contains no additional factual

 allegations against LAN or LAD. (See, ECF No. 95.) Accordingly, all of

 the facts that Plaintiffs rely on as the basis for their claims against LAD

 and LAD derive from the Master Complaint in Walters. (ECF No. 95,

 PageID.505 (citing Walters, No. 17-10164, ECF No. 185-2).) In Marble

 and Brown, the Court analyzed the Master Complaint’s allegations as

 they related to those plaintiffs’ legionella-based claims. See, Marble, 453


                                      10
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.734 Filed 03/25/21 Page 11 of 13




 F. Supp. 3d at 981–983, 1003–1004; Brown, 2020 WL 1503256, at *4, 5–

 6. And here, as in Marble and Brown, Plaintiffs’ allegations of legionella

 exposure in addition to lead exposure does not change the core analysis

 of Plaintiffs’ claims. Id.

       As to professional negligence, neither LAN nor LAD’s motions to

 dismiss present any arguments that differ from the arguments they

 presented in Walters, Marble, or Brown. See, Walters, No. 17-10164, ECF

 Nos. 144, 145 (LAD and LAN’s motions to dismiss); see also, Marble, 453

 F. Supp. 3d at 1003–1004; Brown, 2020 WL 1503256, at *5. In Walters,

 the Court denied LAN and LAD’s motions to dismiss the Plaintiffs’

 professional negligence claims. Walters, 2019 WL 3530874, at *40. LAN

 and LAD do not present any reasons to deviate from that Opinion and

 Order. Accordingly, for reasons set forth in Walters, LAN and LAD’s

 motions to dismiss are denied. Plaintiffs’ claims for professional

 negligence against LAN and LAD may continue.

       As to punitive damages, in Marble and Brown, the Plaintiffs

 brought identical claims for punitive damages against LAN and LAD.

 See, Marble, 453 F. Supp. 3d at 1010; see also, Brown, 2020 WL 1503256,

 at *16. In those cases, the Court dismissed the claims for punitive


                                      11
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.735 Filed 03/25/21 Page 12 of 13




 damages because the Plaintiffs in those cases acknowledged that

 punitive damages are not available for negligence claims. Id. The result

 here is no different. Accordingly, Plaintiffs’ punitive damages claims

 against LAN and LAD are dismissed.

       LAD also moves for an order dismissing Plaintiff’s claims for lack

 of personal jurisdiction, lack of subject matter jurisdiction, and for failure

 to state a cause of action. (ECF No. 100.) LAD acknowledges that the

 Court was presented with the same motion and arguments in Carthan,

 which the Court denied. Carthan, 384 F. Supp. 3d at 873; see also, In re

 Flint Water Cases, No. 16-10444, 2018 WL 1638758 (E.D. Mich. Apr. 5,

 2018). LAD also moved to preserve similar arguments in Walters and in

 Brown. Because these arguments were made for preservation purposes,

 the Court did not address them in those cases, and the same result

 applies here. See, Walters, 2019 WL 3530874, at *40; Brown, 2020 WL

 15036256, at *5, fn. 10.

       V.    Conclusion

       For the reasons set forth above, LAN and LAD’s June 16, 2020

 motions to dismiss are denied as moot (ECF Nos. 89, 90); Defendants

 Busch, Cook, and Prysby’s June 17, 2020 motion is denied as moot (ECF


                                      12
Case 5:17-cv-12153-JEL-MKM ECF No. 107, PageID.736 Filed 03/25/21 Page 13 of 13




 No. 92); Defendants Busch, Cook, and Prysby’s June 30, 2020 motion is

 denied without prejudice (ECF No. 97); and LAN and LAD’s July 1, 2020

 motions to dismiss are granted in part and denied in part (ECF Nos. 99,

 100).

         IT IS SO ORDERED.

 Dated: March 25, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on March 25, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      13
